Citation Nr: 0307768	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  99-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder, 
due to herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and J.W.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in September 2000.  At that time, 
the Board remanded this claim to the RO for additional 
development.


REMAND

As a preliminary matter, the Board is required to address the 
Veteran's Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify claimants of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

The record reflects that the RO has not had a chance to apply 
or consider the veteran's claims in light of the VCAA.  For 
example, there is no notice to the veteran of the type of 
evidence necessary to substantiate his claims and the 
division of responsibilities between the VA and the RO in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In view of the above, the Board finds 
that the RO's development in this case is incomplete.

In this regard, the Board observes that the RO has not 
attempted to obtain certain records identified by the 
veteran.  In a statement accompanying his November 1994 
claim, the veteran indicated that he had received Social 
Security Disability payments since 1985.  He also indicated 
in his claim and at his July 1999 RO hearing that he had been 
treated for various disabilities at Kaiser Permanente.  The 
RO should attempt to obtain these records.

While the veteran underwent VA respiratory and dermatological 
examinations in May 1994, the Board notes that the May 1994 
respiratory examination did not contain a clear diagnosis or 
an opinion of etiology.  As such, the veteran should be 
afforded a VA respiratory examination.

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The RO should contact the veteran and 
his representative and request that the 
veteran identify each physician and 
medical facility, VA or non-VA, to 
include Kaiser Permanente, which has 
treated him for the disabilities on 
appeal.  After obtaining any necessary 
releases from the veteran (not already of 
record), the RO should take appropriate 
action to obtain and associate with the 
claims file all records pertinent to such 
treatment which are not already of 
record.  If the RO is unsuccessful in 
obtaining records from non-VA sources, 
the veteran should be so informed.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
respiratory examination to determine the 
nature and etiology of any respiratory 
disorder that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
respiratory disorder is related to the 
veteran's military service, including 
exposure to Agent Orange.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

4.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claims, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional argument and/or evidence he desires 
to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




